Citation Nr: 0426889	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a rectal condition (to include rectal 
bleeding) due to VA treatment for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case was previously before the Board in December 2002 
and June 2003.  In December 2002, the Board undertook 
additional development pursuant to the authority then granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  The veteran was notified of such 
development via correspondence dated in March 2003, as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  Accordingly, 
the Board remanded the case to the RO for initial 
consideration of the information developed by the Board.  

The case is now again before the Board.  Regretfully, for 
reasons explained fully below, the Board finds that it must 
again remand the claim for further development.

Private medical records dated in July 2003 observe a 
condition described as gross hematuria involving a dense 
cotton fibrotic stricture that the physician, Stephen 
Tannenbaum, M.D. opined was a sequelae of his radiation 
treatment for prostate cancer.  A claim for these conditions 
as a result of VA treatment for prostate cancer, to include 
radiation therapy, under the provisions of 38 U.S.C.A. 
§ 1151, is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board observes that the applicable statute, 38 U.S.C.A. § 
1151, currently provides that when there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care.  38 C.F.R. § 38 C.F.R. § 
3.358.  Prior to October 1, 1997, the United States Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 
1997, VAOPGCPREC 4-97 concluded that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, must 
be adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.

Here, however, the claim for additional rectal disability 
under 38 U.S.C.A. § 1151 was submitted in March 2000.  Thus, 
the claim must be adjudicated under only the current 
interpretation of 38 U.S.C.A. § 1151, which provides that a 
showing of fault on the part of VA is required.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the Board notes that it does not appear that the 
veteran was given notice of the applicable laws concerning 
his claim.  The statement of the case, issued in March 2001, 
gives only the version of the law applicable prior to October 
1, 1977.  As noted above, however, the veteran's claim was 
received subsequent to this, in March 2000.

Second, additional evidence was received pursuant to the 
December 2002 development memorandum:  treatment records from 
VA Medical Center (VAMC) Miami, Florida, dated from 1997 
through 2003 and including prescription orders, doctors' 
orders, and physicians' notes in March 2003.  These records 
appear to form the complete medical record of treatment 
accorded the veteran for his prostate cancer, including 
radiation treatment and subsequent rectal bleeding/radiation 
proctitis from 1997.  Whereas most of these records were 
present in the claims file at the time of the initial, 
January 2001, rating decision, the complete record to include 
the doctors' orders and prescription orders, were not.  In 
addition, further treatment records from VAMC Miami Florida, 
containing documentation of treatment as recent as May 2004, 
was received by the Board in July 2004.  It appears that most 
of these records were already in the claims file.  
Notwithstanding, supplemental statements of the case do not 
indicate that additional treatment records including doctors' 
orders and prescription orders received in March 2003 were 
subsequently.  Similarly, the most recent supplemental 
statement of the case was issued in April 2004.  The RO has 
not had the opportunity to consider records of treatment the 
veteran received  since the issuance of the last supplemental 
statement of the case.  Thus, as the Board is returning the 
relevant claim for development, it is requested that the RO 
include review of this evidence in further analysis of the 
veteran's claim.  See DAV v. Sec'y of VA, 327 F.3d 1339 (Fed. 
Cir. 2003)

Third, the evidentiary record concerning the veteran's 
treatment for prostate cancer, to include radiation therapy, 
is not complete.  In his claim, submitted in March 2000, the 
veteran stated that, while being treated by the VA for a 
prostate problem, he underwent "a procedure that left me in 
worse shape than when I came in."  Review of the record 
reveals that from 1997 to 2000, he underwent several 
procedures to include colonoscopies, radiation therapy, and 
transurethral resection of the prostate.  It is necessary to 
have the veteran identify the specific procedures he feels 
caused his additional rectal disability and to then obtain 
the complete, certified records, including all relevant 
information and consent forms.

Fourth, the Board notes that medical treatment records 
reflect that the veteran's rectal bleeding has changed since 
his original claim, from the rectal condition having 
stabilized in late 2001 and early 2002, to recurring again in 
early 2003.  Moreover, the Board notes that the VA 
examination of record, dated in November 2001, was conducted 
without benefit of review of the complete record concerning 
the treatment the veteran received for his prostrate cancer, 
including radiation therapy, and without benefit of review of 
subsequent treatment records showing recurring rectal 
bleeding and other rectal problems.  The Board thus finds it 
must afford the veteran current examinations to determine the 
nature, extent, and etiology of his claimed rectal 
disabilities, conducted with complete review of the claims 
file to include all medical treatment records.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

As noted above, the Federal Circuit invalidated the Board's 
ability to cure VCAA deficiencies.  See DAV v. Sec'y of VA, 
supra.  Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to compensation under the provisions of 
38 U.S.C.A. § 1151 for a rectal condition 
(to include rectal bleeding) due to VA 
treatment for prostrate cancer.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
rectal disability due to VA treatment for 
prostate cancer, including radiation 
treatment; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify as best he can the 
specific dates of the VA procedures and 
treatment that he feels resulted in his 
additional rectal disability, under the 
provisions of 38 U.S.C.A. § 1151.

The RO should also request that the 
veteran identify the private and/or VA 
physician or physicians that told him 
that his rectal bleeding was due to the 
treatment he received for his prostrate 
cancer, including radiation treatment.

The RO should procure duly executed 
authorization for the release of private 
medical records. Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain complete 
certified medical records-including but 
not limited to operative and/or surgical 
reports, surgical pathology reports, 
laboratory reports, nursing notes, 
doctors' orders, medication records, 
discharge summaries/instructions, 
admission evaluations, authorizations for 
care, and follow-up treatment records to 
include all counseling and follow-up 
records for use of medication-for the VA 
procedures and treatment which the 
veteran contends resulted in his 
additional rectal disability, including 
that conducted in 1997 and 1998 at the 
Miami, Florida VAMC that are not already 
of record.  In particular, the RO should 
ensure that it obtains all records of 
disclosure, information, and consent for 
all relevant procedures and treatment, 
including the use of radiation and other 
prescribed medication in the treatment of 
prostate cancer.

4.  The RO should give the VA 
physician(s) the veteran identifies the 
opportunity to provide opinions as to the 
extent and etiology of his additional 
rectal disability.  In addition, after 
procuring duly executed authorization for 
the release of private medical records, 
the RO should give the private 
physician(s) the veteran identifies the 
opportunity to provide opinions as to the 
extent and etiology of his additional 
rectal disability.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination, by the appropriate 
specialist, to determine the nature, 
extent, and etiology of any additional 
rectal disability.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	provide a detailed account, as 
elicited from the veteran, of 
the problems which he 
attributes to the identified VA 
procedures and treatment for 
prostrate cancer, including 
radiation treatment at VAMC 
Miami, Florida
?	provide a definite diagnosis 
for all complaints and 
symptomatology having a medical 
cause
?	identify all of the 
disabilities which are residual 
to the identified procedures 
and treatment rendered by VA 
for prostate cancer, including 
radiation treatment
?	Provide the following opinions:  
whether there was carelessness, 
negligence, lack of proper 
skill, error in judgment or 
similar instance of fault, on 
the part of VA in providing 
care, or an event not 
reasonably foreseeable leading 
to any current rectal 
disability, including rectal 
bleeding.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
compensation for additional rectal 
disability resulting from VA treatment 
for prostate cancer, including radiation 
treatment, under the provisions of 
38 U.S.C.A. § 1151.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 2002), which 
summarizes all of the evidence, both old 
and new, and sets forth the applicable 
legal criteria pertinent to this appeal, 
including 38 U.S.C.A. § 1151 (West 2002) 
and 38 C.F.R. § 3.358 (2003).  The 
veteran and his representative should be 
given a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



